internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi br 3-plr-129668-00 date date number release date index number legend x year d1 state shareholders dear this letter responds to your representative’s letter dated date and subsequent correspondence written on behalf of x requesting a ruling that x's s_corporation status will be effective as of d1 facts the information submitted states that x was incorporated in state in year x's shareholders intended that x be a subchapter_s_corporation for its tax_year beginning d1 however the s_corporation_election under sec_1362 of the internal_revenue_code was not filed timely for all taxable years since d1 x filed forms 1120s u s income_tax return for an s_corporation and shareholders reported the income and loss on their form sec_1040 u s individual_income_tax_return consistent with x being an s_corporation x requests a ruling that it will be recognized as a subchapter_s_corporation effective d1 pursuant to sec_1362 law and analysis sec_1362 provides that a small_business_corporation may elect to be a subchapter_s_corporation sec_1362 provides when a subchapter_s_election will be effective generally if a subchapter_s_election is made within the first two and one-half months of a corporation's taxable_year then that corporation will be treated as a subchapter_s_corporation beginning the year in which the election is made if a subchapter_s_election is made after the first two and one-half months of a corporation's taxable_year then that plr-129668-00 corporation will not be treated as a subchapter_s_corporation until the taxable_year after the year in which the subchapter_s_election is made sec_1362 provides that if an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 for making the election or no sec_1362 election is made for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make such election then the secretary may treat the election as timely made for such taxable_year conclusions based solely on the facts submitted and representations made we conclude that x has established reasonable_cause for not making a timely election and is entitled to relief under sec_1362 therefore x’s sec_1362 election will be treated as timely made for its taxable_year that begins on d1 however this ruling is contingent on x filing form_2553 election by a small_business_corporation with an effective date of d1 with the appropriate service_center no later than days from the date of this letter a copy of this letter should be attached to the form_2553 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x otherwise qualifies as a subchapter_s_corporation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by an appropriate penalty of perjury statement while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely donna marie young acting chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
